 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7       LONDON WALLACE, by and through his                          CASE NO. 1:19-CV-1199 AWI SAB
         guardian ad litem Lois Robinson,
 8
                                 Plaintiff                           ORDER ON DEFENDANTS’ RULE
 9                                                                   12(b)(6) MOTION TO DISMISS
                        v.
10
         CITY OF FRESNO, FRESNO POLICE                               (Doc. No. 17)
11       DEPARTMENT, OFFICER
         CHRISTOPHER MARTINEZ, OFFICER
12       RICARDO LOZA, and DOES 2 to 25,
         inclusive,
13
                                 Defendants
14

15

16            This case arises from a confrontation involving minor Plaintiff London Wallace
17 (“Wallace”) and two members of the Fresno Police Department (“FPD”). Wallace alleges claims

18 under 42 U.S.C. § 1983 for excessive force in violation of the Fourth Amendment and Monell

19 liability, as well as state law claims for battery, negligence, intentional infliction of emotional

20 distress, false imprisonment, and the Bane Act.1 The operative complaint is the First Amended

21 Complaint (“FAC”). Currently before the Court is Defendants’ Rule 12(b)(6) motion to dismiss

22 the third cause of action for Monell liability. For the reasons that follow, Defendants’ motion will

23 be granted.

24

25                                            RULE 12(b)(6) FRAMEWORK
26            Under Federal Rule of Civil Procedure 12(b)(6), a claim may be dismissed because of the
27

28
     1
      By stipulation, Wallace’s claims for negligent infliction of emotional distress and violation of the Fourteenth
     Amendment were dismissed and are no longer a part of this case. See Doc. Nos. 18, 19.
 1 plaintiff’s “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A

 2 dismissal under Rule 12(b)(6) may be based on the lack of a cognizable legal theory or on the

 3 absence of sufficient facts alleged under a cognizable legal theory. See Mollett v. Netflix, Inc.,

 4 795 F.3d 1062, 1065 (9th Cir. 2015). In reviewing a complaint under Rule 12(b)(6), all well-

 5 pleaded allegations of material fact are taken as true and construed in the light most favorable to

 6 the non-moving party. Kwan v. SanMedica, Int’l, 854 F.3d 1088, 1096 (9th Cir. 2017). However,

 7 complaints that offer no more than “labels and conclusions” or “a formulaic recitation of the

 8 elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Johnson

 9 v. Federal Home Loan Mortg. Corp., 793 F.3d 1005, 1008 (9th Cir. 2015). The Court is “not

10 required to accept as true allegations that contradict exhibits attached to the Complaint or matters

11 properly subject to judicial notice, or allegations that are merely conclusory, unwarranted

12 deductions of fact, or unreasonable inferences.” Seven Arts Filmed Entm’t, Ltd. v. Content Media

13 Corp. PLC, 733 F.3d 1251, 1254 (9th Cir. 2013). To avoid a Rule 12(b)(6) dismissal, “a

14 complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

15 plausible on its face.” Iqbal, 556 U.S. at 678; Mollett, 795 F.3d at 1065. “A claim has facial

16 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

17 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; Somers

18 v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “Plausibility” means “more than a sheer

19 possibility,” but less than a probability, and facts that are “merely consistent” with liability fall

20 short of “plausibility.” Iqbal, 556 U.S. at 678; Somers, 729 F.3d at 960. The Ninth Circuit has

21 distilled the following principles for Rule 12(b)(6) motions: (1) to be entitled to the presumption

22 of truth, allegations in a complaint or counterclaim may not simply recite the elements of a cause

23 of action, but must contain sufficient allegations of underlying facts to give fair notice and to

24 enable the opposing party to defend itself effectively; (2) the factual allegations that are taken as

25 true must plausibly suggest entitlement to relief, such that it is not unfair to require the opposing

26 party to be subjected to the expense of discovery and continued litigation. Levitt v. Yelp! Inc.,
27 765 F.3d 1123, 1135 (9th Cir. 2014). In assessing a motion to dismiss, courts may consider

28 documents attached to the complaint, documents incorporated by reference in the complaint, or

                                                       2
 1 matters subject to judicial notice. In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1051 (9th Cir.

 2 2014). If a motion to dismiss is granted, “[the] district court should grant leave to amend even if

 3 no request to amend the pleading was made . . . .” Ebner v. Fresh, Inc., 838 F.3d 958, 962 (9th

 4 Cir. 2016). However, leave to amend need not be granted if amendment would be futile or the

 5 plaintiff has failed to cure deficiencies despite repeated opportunities. Garmon v. County of L.A.,

 6 828 F.3d 837, 842 (9th Cir. 2016).

 7

 8                                          BACKGROUND
 9          From the FAC, on January 23, 2019, City of Fresno (“the City”) police officers arrived at
10 an apartment in order to conduct a probation search. The officers ordered and forced everyone in

11 the apartment to go outside. Everyone who had been in the apartment, including Wallace, was

12 forced outside, searched, and detained. Wallace was not in possession of any illegal substances,

13 drugs, or weapons. After being searched, Wallace was told to sit along a wall until directed

14 otherwise. Before Wallace could sit down, Defendant Officer Christopher Martinez attacked,

15 punched, and tackled Wallace to the ground. Wallace sustained serious injuries, including a

16 broken nose, bleeding, and emotional distress. At no point did Wallace disobey orders, pose a

17 threat, or consent to being searched.

18

19                                     DEFENDANTS’ MOTION
20          Defendants’ Argument
21          Defendants argue that the FAC contains no factual allegations that plausibly indicate
22 Monell liability. Instead, there are only improper legal conclusions that amount to little more than

23 boilerplate. Because there are insufficient factual allegations that demonstrate a constitutional

24 violation through either a policy, custom, practice, or ratification, dismissal is proper.

25          Plaintiff’s Opposition
26          Wallace argues that a Monell claim is properly pled if it alleges that the plaintiff was
27 deprived of constitutional right by defendants and their employees acting under state law, that the

28 defendants have customs or policies which amount to deliberate indifference to their constitutional

                                                       3
 1 rights, and the policies or customs were the moving force behind the constitutional violation.

 2 Wallace also argues that it is improper to dismiss Monell claims at the pleading stage, even where

 3 the claims are made in conclusory language. As the Ninth Circuit has acknowledge, dismissal is

 4 improper even when there is nothing more than a bare allegation that the individual officer’s

 5 conduct conformed to an official policy, custom, or practice. Here, the FAC alleges a repeated

 6 practice of conditioning and tacitly encouraging abuse of authority and a disregard of

 7 constitutional rights. The FAC also alleges inadequate supervision, training, control, assignment,

 8 and discipline of officers, as well as inadequate procedures for reporting, supervising,

 9 investigating, revealing, disciplining, and controlling misconduct. Finally, the FAC alleges a

10 longstanding history of hurried public advocacy, perpetuating, sanctioning, ratifying, fostering,

11 and tolerating outrageous police conduct. These allegations amount to more than the bare

12 allegations that the Ninth Circuit accepts and are sufficient to state a claim. Alternatively, Wallace

13 requests leave to amend if the Court reaches a contrary conclusion.

14          Relevant Allegations
15          In relevant part, the FAC alleges:
16          The [City and FPD] have a long history of examples of its pattern and practice in
            the use of excessive force in handling issues with its citizens. There is a pattern
17          and practice of officers not being properly disciplined for their actions involving
            use of excessive force. As a result of this failure to address and discipline, the
18          [City and FPD] have fostered an environment and created a culture and belief that it
            is permissible to use excessive force against civilians and their property without
19          fear of repercussion, accountability, or disciplinary action by [the City and FPD].
20          The actions of Defendants who were involved in this incident were taken contrary
            to written policies and practices of [the City and FPD]. Those actions were
21          consistent with [FPD’s] culture of deliberate indifference to the use of excessive
            force in encounters with civilians, when it is a grossly disproportionate response to
22          a situation, and even when no reasonable basis exists for any use of force
            whatsoever, as in this case.
23
            Despite Defendants’ knowledge of these illegal policies and practices, the
24          supervisory and policy-making employees of [the City and FPD] have maliciously
            and with deliberate indifference, taken no effective steps to terminate the policies
25          and practices. The [FPD] has not effectively disciplined or otherwise properly
            supervised the officers who engage in these policies and practices; has not
26          effectively trained their officers with regard to the proper constitutional and
            statutory limits of the exercise of their authority; and has sanctioned the policies
27          and practices through their deliberate or grossly negligent indifference to their
            detrimental effect on the constitutional rights of local residents. Based upon
28          information and belief, [the City]’s supervisory and policy making personnel have

                                                      4
            maliciously and with deliberate indifference taken no effective steps to terminate
 1          the policies and practices or change the [FPD’s] culture of its illegal policies and
            practices in dealing with its citizens including, but not limited to, [Wallace]. [The
 2          City] routinely failed to effectively discipline and properly supervise the officers
            who engage in this policies, procedures, and practices of the [FPD] and have not
 3          effectively trained its officers with regard to the proper Constitutional and statutory
            limits of the exercise of its officers’ authority. Rather, [the City and the FPD] have
 4          sanctioned the policies and practices through their deliberate and/or grossly
            negligent indifference to their detrimental effect on the Constitutional rights of
 5          [City citizens].
 6          Despite [the City and FPD] knowing of civil rights abuses by its employees/police
            officers, they failed to remedy or address these violations, knowingly and with
 7          deliberate indifference, and promulgated policies on the use of excessive force by
            officers and deliberately disregard the Constitutional rights of the [City’s citizens].
 8          Based upon information and belief, the acts, omission, practices, policies, failure to
            discipline, and long history of complete and utter support by the [FPD and the City]
 9          of its police officers involved in such situations and incidents of civil rights abuses,
            were ratification and approval by [the City] and its employees and/or agents, which
10          resulted in [Wallace’s] injuries and damages.
11          .....
12          . . . [Wallace] alleges that the acts and/or omissions alleged in [the FAC] are
            indicative of a repeated practice of conditioning and tacitly encouraging the abuse
13          of authority and disregard for the Constitutional rights of citizens including, but not
            limited to, [Wallace].
14
            On or about January 23, 2019, Defendants, and each of them, deprived [Wallace] of
15          the rights and liberties secured by [the Fourth Amendment]. In doing so,
            Defendants . . . along with their supervising and managing employees, agents, and
16          representatives, acting with gross negligence, reckless disregard, and deliberate
            indifference to the rights and liberties of the public in general . . . knowingly
17          maintained, enforced, and applied an official recognized custom, policy and
            practice of inadequately supervising, training, controlling, assigning and
18          disciplining [FPD] officers and other personnel, including maintaining grossly
            inadequate procedures for reporting, supervising, investigating, revealing
19          disciplining, and controlling the misconduct of its officers.
20          The longstanding history of hurried public advocacy, perpetuating, sanctioning,
            ratifying, fostering, and tolerating outrageous police conduct and other acts,
21          Defendants . . . acted within intentional, reckless and callous disregard for the well
            being of [Wallace] and his Constitutional rights. The actions of Defendants . . .
22          were willful, wanton, oppressive, malicious, fraudulent, extremely offensive, and
            unconscionable to any person or normal sensibilities.
23
     FAC ¶¶ 18-21, 35-37.
24
            Legal Standard
25
            Municipalities are considered “persons” under 42 U.S.C. § 1983 and therefore may be
26
     liable for causing a constitutional deprivation. Monell v. Department of Soc. Servs., 436 U.S. 658,
27
     690 (1978); Castro v. County of L.A., 797 F.3d 654, 670 (9th Cir. 2015). A municipality,
28

                                                       5
 1 however, “cannot be held liable solely because it employs a tortfeasor or, in other words, a

 2 municipality cannot be held liable under [42 U.S.C. § 1983] under a respondeat superior theory.”

 3 Monell, 436 U.S. at 691; see Castro, 797 F.3d at 670. Liability only attaches where the

 4 municipality itself causes the constitutional violation through “execution of a government’s policy

 5 or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

 6 represent official policy.” Monell, 436 U.S. at 694; Price v. Sery, 513 F.3d 962, 966 (9th Cir.

 7 2008). Municipal liability may be premised on: (1) conduct pursuant to a formal or expressly

 8 adopted official policy; (2) a longstanding practice or custom which constitutes the “standard

 9 operating procedure” of the local government entity; (3) a decision of a decision-making official

10 who was, as a matter of state law, a final policymaking authority whose edicts or acts may fairly

11 be said to represent official policy in the area of decision; or (4) an official with final

12 policymaking authority either delegating that authority to, or ratifying the decision of, a

13 subordinate. See Thomas v. County of Riverside, 763 F.3d 1167, 1170 (9th Cir. 2014); Price, 513

14 F.3d at 966.

15          A failure to train or inadequate training may form the basis for municipal liability under §
16 1983 where the training or failure to train amounts to deliberate indifference to the rights of the

17 persons with whom the municipality's employees come into contact. Flores v. County of L.A.,

18 758 F.3d 1154, 1158 (9th Cir. 2014); Long v. County of L.A., 442 F.3d 1178, 1186 (9th Cir.

19 2006). Under such a theory, the “issue is whether the training program is adequate and, if it is not,

20 whether such inadequate training can justifiably be said to represent municipal policy.” Long, 442

21 F.3d at 1186. A municipality is deliberately indifferent when the need for more or different action

22 is “so obvious, and the inadequacy [of the current procedure] so likely to result in the violation of

23 constitutional rights, that the policymakers . . . can reasonably be said to have been deliberately

24 indifferent to the need.” City of Canton v. Harris, 489 U.S. 378, 390, 109 S. Ct. 1197, 103 L. Ed.

25 2d 412 (1989); Mortimer v. Baca, 594 F.3d 714, 723 (9th Cir. 2010).

26          Allegations of Monell liability involving a policy, practice, or custom will be sufficient for
27 purposes of Rule 12(b)(6) where they: (1) identify the challenged policy/custom; (2) explain how

28 the policy/custom is deficient; (3) explain how the policy/custom caused the plaintiff harm; and

                                                        6
 1 (4) reflect how the policy/custom amounted to deliberate indifference, i.e. show how the

 2 deficiency involved was obvious and the constitutional injury was likely to occur. McFarland v.

 3 City of Clovis, 163 F.Supp.3d 798, 802 (E.D. Cal. 2016); Young v. City of Visalia, 687 F. Supp.

 4 2d 1141, 1149-50 (E.D. Cal. 2009).

 5           Discussion
 6           Initially, Wallace is incorrect to cite pre-Iqbal Ninth Circuit cases for the proposition that a
 7 “bare allegation” of Monell liability is sufficient. In the same year as Iqbal, 2009, this Court

 8 found that the “bare allegation” pleading standard was incompatible with Iqbal and no longer

 9 viable. See Young, 687 F.Supp.2d at 1148. The Ninth Circuit itself confirmed this conclusion in

10 2012. See AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 637-38 (9th Cir. 2012)

11 (noting that Twombly and Iqbal “appl[y] to Monell claims and should govern future pleadings”).

12 Defendants’ motion expressly cited to and relied upon Twombly, Iqbal, and Young, yet Wallace

13 did not cite to or in any way even address those controlling cases. Wallace’s reliance on a legal

14 proposition that has been defunct for a decade is inexplicable and improper.2

15           1.       Policy or Custom
16           The FAC contains many legal conclusions and boilerplate-type allegations, but a clear
17 identification of a policy, practice, or custom is absent. Nevertheless, it appears that Wallace is

18 alleging that the City has an unconstitutional policy or custom in three areas: (1) improperly or

19 ineffectively disciplining officers involved in uses of excessive force, (2) ineffectively training

20 officers regarding the proper limits of their authority, and (3) improperly or ineffectively

21 supervising its employees, including assignments, investigations, and reporting misconduct.3 So

22 viewing the FAC, no plausible Monell policy/custom claim has been alleged.

23           The FAC fails to explain how any of the above policies or customs are deficient. There are
24 a number of ways in which training, supervision, and discipline may be “improper” or

25 “ineffective.” For example, training may be ineffective because there is a complete absence of

26
     2
      In the same vein, the Court notes that Wallace’s opposition cites pre-Twombly and Iqbal cases with respect to Rule 8
27   pleading standards.
     3
28    Because the Court is going to dismiss the third cause of action with leave to amend, Wallace should clearly identify
     each policy at issue as part of an amended complaint.

                                                               7
 1 training on a particular subject, or because an incorrect standard is taught. Simply stating that

 2 something is improperly, inadequately, or ineffectively done is conclusory and does not provide

 3 sufficient notice of the aspect of the policy or custom that is unlawful or deficient. See Jack v.

 4 County of Stanislaus, 2017 U.S. Dist. LEXIS 150367, *29-*34 (E.D. Cal. Sept. 15, 2017);

 5 McFarland, 163 F.Supp.3d at 803; cf. Lucas v. City of Visalia, 2010 U.S. Dist. LEXIS 35631,

 6 *13-*16 (E.D. Cal. Apr. 8, 2010) (finding allegations that identified particular deficiencies in

 7 policy plausibly stated a Monell claim). Additionally, except for allegations relating to a policy of

 8 inadequate discipline, the FAC does not explain how either the inadequate training or supervision

 9 caused Wallace’s rights to be violated. While the FAC does allege that inadequate discipline has

10 “created a culture and belief that it is permissible to use excessive force against civilians and their

11 property without fear of repercussion, accountability, or disciplinary action,” without identifying

12 what about the City’s discipline policy or custom is inadequate, the allegation is not plausible. It

13 is the identification of the particular deficiency, for example a failure to impose any discipline,

14 that gives the causation allegation further support and moves it beyond a mere conclusory

15 allegation into the realm of plausibility. Finally, without sufficient allegations that identify a

16 particular deficiency in a policy or custom, and with insufficient allegations that show or support

17 causation, it cannot be determined whether the City acted with deliberate indifference. For these

18 reasons, there are no plausible Monell policy or custom claims in the third cause of action.

19 Dismissal of these claims is appropriate. See Jack, 2017 U.S. Dist. LEXIS 150367 at *29-*34;

20 McFarland, 163 F.Supp.3d at 806.

21          2.      Ratification
22          Whether Wallace is pursuing a ratification theory is unclear. Defendants’ motion to
23 dismiss challenged the allegations that mention ratification, but Wallace did not address or attempt

24 to defend such a theory. To the extent that the FAC can be read as attempting to allege

25 ratification, dismissal is appropriate.

26          As stated above, Monell liability may be premised on an official with final policymaking
27 authority ratifying the actions or decisions of a subordinate. See Thomas, 763 F.3d at 1170.

28 Ratification is not the same as merely failing to discipline, rather it is approving a constitutional

                                                       8
 1 violation and the basis for it. See Sheehan v. City & Cnty. of San Francisco, 743 F.3d 1211, 1231

 2 (9th Cir. 2014).4 State differently, a policymaker must make a deliberate choice to endorse the

 3 subordinate’s actions, merely acquiescing is not sufficient. Id. Here, there are no allegations that

 4 discuss or identify any policymakers, nor are there allegations that describe any kind of

 5 endorsement by a policymaker of the police officers’ actions toward Wallace. The FAC merely

 6 mentions the term “ratified” without any supporting factual allegations. This kind of conclusory

 7 pleading does meet the Iqbal standard. Therefore, any Monell ratification claim contained in the

 8 third cause of action is dismissed. See Jack, 2017 U.S. Dist. LEXIS 150367 at *39.

 9

10                                                          ORDER
11              Accordingly, IT IS HEREBY ORDERED that:
12 1.           Defendant’s motion to dismiss is GRANTED;
13 2.           The third cause of action is DISMISSED with leave to amend;
14 3.           Plaintiff may file an amended complaint no later than twenty-one (21) days from service of
15              this order; and
16 4.           If Plaintiff fails to file a timely amended complaint, leave to amend shall be automatically
17              withdrawn without further order and Defendants shall file an answer twenty-eight (28)
18              days from service of this order.
19
     IT IS SO ORDERED.
20

21 Dated: November 19, 2019
                                                           SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28   4
         Rev’d in part on other grounds, 135 S.Ct. 1765 (2015).

                                                                  9
